

116 HR 4310 IH: Public Service Expansion Act
U.S. House of Representatives
2019-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4310IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2019Mr. Brendan F. Boyle of Pennsylvania introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to clarify that employment in any position at a nonprofit
			 organization is a public service job for purposes of the public service
			 loan forgiveness program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Public Service Expansion Act. 2.Repayment plan for public service employeesSection 455(m)(3)(B) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)(3)(B)) is amended—
 (1)in clause (i)— (A)by inserting or after public library sciences,; and
 (B)by striking , or at an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code; or and inserting a semicolon;
 (2)by redesignating clause (ii) as clause (iii); and (3)by inserting after clause (i), the following:
				
 (ii)a full time job in any position at an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code, without regard to the mission of such organization; or.
			